Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 March 1791
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas
To: Hamilton, Alexander


[Amsterdam, March 1, 1791. “You’ll thereby see, that after deducting
2 Pr. Cent Premium
½ ⅌ Ct. Brokerage
½ ⅌ Ct. for Seals, Notary’s Signatures, Charges &c. Advertisements, Papers for the Bonds and other incidental Expences, there remains but
1 “   “ for our Commission

4 Per Cent that We fixed with Mr. Short to do the Business for: We at that time calculated to give but 1½ per Cent Premium to the Undertakers, But when It was question of only a Sacrifice of our Interest, to accelerate Mr. Short’s Wish to open the Loan immediately, We did not balance a Moment to make it, by allowing Two per Cent premium, the least We could obtain the Money for.” Letter not found.]
